141 F.3d 1180
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.James DUNN, Defendant-Appellant.
No. 96-10183.D.C. No. CR-94-000940-RCB.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 1998**.Decided Mar. 19, 1998.

Appeal from the United States District Court for the District of Arizona Robert C. Broomfield, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
James Dunn appeals his conviction, pursuant to a guilty plea, for conspiracy to possess and possession with the intent to distribute marijuana in violation of 21 U.S.C. § 841(a)(1) and 846.  This appeal was stayed pending the United States Supreme Court's decision in United States v. Hyde, --- U.S. ----, 117 S.Ct. 1630, 137 L.Ed.2d 935 (1997).  In that case, the Supreme Court held that a "defendant may not withdraw his plea unless he shows a 'fair and just reason' under Rule 32(e)."  Id. at 1631.   Dunn failed to establish a "fair and just reason" for withdrawing his plea, and the district court did not err in refusing his request.  Id. Accordingly, his conviction is


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3